﻿Austria takes great pleasure in welcoming seven new Members to the United Nations. Estonia. Latvia and Lithuania displayed admirable courage and persistence over more than half a century and were finally able to recover their independence. We also hope that the joint admission of the Democratic People's Republic of Korea and the Republic of Korea to the United Nations - something we had supported for several years - will facilitate the unification process. Similarly, the admission of the Marshall Islands and the Federated States of Micronesia has brought us closer to the ultimate goal of attaining true universality of membership in the United Nations.
We seldom have an opportunity such as the one we have today of witnessing profound changer all over the world. We all still have fresh in our minds the historic events that occurred in Moscow, resulting in what we hope will be a decisive victory of democracy, human rights and pluralism over dictatorship and totalitarianism. The breakdown of totalitarian ideologies offers vast opportunities for shaping a new universal consensus on international cooperation and peace. We are entering a new era in international relations. At the same time, we must respond to new challenges while the world is still bedevilled by old, chronic problems.
Human rights and fundamental freedoms have now been generally accepted as central principles for the future institutional evolution of the society of nations. In many societies, we can observe a basic reorientation towards broad participation by the people in decision-making processes, towards a free eco-social market economy and towards democracy and political freedom.
Within the Conference on Security and Co-operation in Europe, the principle has been established that interest shown in the safeguarding of human. rights and fundamental freedoms cannot be rejected as interference in the internal affairs of another country. Austria has always vigorously supported this position. We shall endeavour to have this principle applied on a universal level as well.
Violations of human rights, wherever they occur, cannot be tolerated. The United Nations should have the possibility to react quickly to serious human rights abuses and to prevent any escalation of such abuses. I propose that the Commission on Human Rights adopt an emergency procedure based on a permanent register of experts - who could be called "white helmets" - at the Commission's disposition.
Such an international emergency procedure could contain the following elemental Upon the receipt of information on gross, massive human rights violations, the Bureau of the Commission on Human Rights would send a team of "white helmets" into the country in question as quickly as possible, which would be asked to examine the situation rapidly. The team of "white helmets" would submit a report to the Bureau of the Commission together with conclusions and recommendations, in order to initiate speedy action on the basis of existing mechanisms. Finally, the report of the "white helmets" and the comments of the Government concerned would be inscribed on the agenda of the next session of the Commission, which would decide on follow-up measures.
I feel encouraged to make this proposal by the very important address delivered by the Secretary-General at the University of Bordeaux earlier this year. There, as well as in his annual report to the General Assembly, Secretary-General Javier Peres de Cuellar referred to a shift in public attitudes owing to heightened international interest in universalizing a human rights regime.
The question of human rights and fundamental freedoms has become essentially international; it is of fundamental importance for the community of nations. Respect for human rights must be one of the pillars of the international order. Therefore, concerns over human rights violations and inquiries with a view to safeguarding these rights cannot be considered interference in the internal affairs of a State. On the contrary, expressing concern in the area of human rights constitutes an important and legitimate element of international dialogue.
Article 1 (3), in conjunction with Article* 55 and 56 of the Charter not only permit* but obliges the United Nations to monitor respect for human rights and fundamental freedoms in all parts of the world. The practice of the United Nations to intervene in the case of serious human rights violations as they occur In many countries corroborates that view.
The Security Council, in an unprecedented resolution, has thus described the repression of the civilian population in Iraq as a threat to international peace and security. This decision is in my view a milestone in the history of our Organisation. It will set an important precedent for our future work.
Major progress has been achieved during the past 12 months with regard to making our global system of collective security more effective. Austria has actively cooperated with the international community in promptly implementing the Security Council's decisions with regard to the Iraqi invasion of Kuwait. In this context, Austria allowed coalition forces to fly over and transit through Austrian territory.
The liberation of the individual now under way in Central and Eastern Europe is accompanied by the rising quest for national identity. Liberation from an oppressive system must not, however, be followed by renewed subjugation to the destructive forces of nationalism and ethnic hatred. He deeply deplore the bloodshed, human suffering and destruction caused by the fighting over the past months in Yugoslavia, especially in Slovenia and Croatia where the peoples have pronounced themselves in a democratic vote in favour of independence. He demand that the escalating spiral of violence, which may also be reaching Bosnia-Herzegovina, be stopped without further delay. The initiatives of the European Community, which has taken the lead to contain the crisis, have our full support. Ultimately, however, the entire international community shares in the responsibility to bring the armed conflict in Yugoslavia to an end.
In the years 1987 to 1989, Austria, together with the other members of the European Free Trade Association, supported the Yugoslav efforts to reform their economy, which was to be the fundamental basis for a democratic State. Regrettably this process of democratisation has unfolded at uneven speed. Its advancement was speedier in the various republics than it was at the federal level, where it was not possible to hold democratic elections. Thus, already in early 1991, Mr. Jovic, then Chairman of the Yugoslav Presidency, had to state that the constitutional organs of Yugoslavia were no longer functioning.
The balance sheet of the current tragedy in Yugoslavia amounts to 220,000 refugees; numerous towns and villages have been destroyed) the aggression by Serbian irregulars in collusion with the federal army has caused untold suffering to the civilian population in Croatia. The army is no longer under the political control of the Government, as was stated by Mr. Markovic, Prime Minister of the federal Government.
Faced with this intolerable situation the current Chairman of the Presidency, Mr. Stipe Mesic, felt obliged to turn to the President of the United Nations Security Council asking for the intervention of the world Organisation.
This state of affairs led us to conclude that this situation constitutes a threat to international peace and security. On 19 September 1991 Austria therefore brought the matter before the Security Council. The unanimous adoption of resolution 713 (1991) confirms once again, after the Gulf conflict, the capacity of the Security Council to act quickly in the case of a grave international crisis. The supreme organ of collective security decided to impose an embargo on all arms shipments to Yugoslavia. It also issued an urgent appeal to all parties to the conflict to observe the cease-fire. This strict observance of the cease-fire is essential since it makes it possible for the European regional mechanisms to continue their efforts towards a peaceful settlement of the crisis. Thus the Security Council has also indicated that its action cannot relieve the European regional organisations of their responsibility.
The swiftness and determination with which the Security Council took its decision in this matter confirm that the Austrian initiative to bring the heart-rending crisis of Yugoslavia before the world organ of collective security was well-founded.
We are convinced that the future coexistence of the peoples of Yugoslavia will have to be based on the following principles! absolute priority for strict compliance with the obligation regarding the non-use of force; realisation of the right to self-determination in line with the desires expressed by the Yugoslav peoples; renunciation of any change by force of borders between the Yugoslav republics; full and integral application of the obligations contained in the Paris Charter for a Hew Europe concerning pluralism and democracy, the rule of law and respect for human rights; and binding agreements concerning protection for all minorities and effective guarantees for the equal participation of all sectors of the population in the political process.
Austria supports the efforts to launch the peace process in the Middle East and especially welcomes the announcement made by the Presidents of the United States and the Soviet Union that they intend to convene a peace conference in the coming month. At this stage, where there are still important obstacles, we must redouble our efforts to overcome them. We deem it vitally important to develop a positive dynamism towards peace. For this reason we appeal to all parties concerned to become part of this process and to show a maximum amount of flexibility and responsibility.
We are perfectly aware that such a conference would constitute only the first step on the way to a comprehensive peace settlement in the Middle East based on Security Council resolutions 242 (1967) and 338 (1973). In our view, in addition to the core issues of the Arab-Israeli conflict and the Palestinian question, a lasting solution would have to include the following elements: a discussion of all problems in the region in a broadly based political dialogue; efforts towards arms control and disarmament in the field of conventional arms, as well as the elimination of weapons of mass destruction; endeavours to control and reduce international arms exports; and renewed efforts to revive the dialogue between the European and Islamic worlds. 
I should like to turn now to our relations with our neighbour Italy, and specifically to the application of the Agreement between our two countries signed on 5 September 1946 in Paris, concerning the protection of the German-speaking minority in South Tyrol. On the basis of resolutions 1497 (XV) and 1661 (XVI) adopted by the General Assembly at its fifteenth and sixteenth sessions, Austria and Italy agreed in 1969 to adopt a new autonomy status for South Tyrol. The two countries agreed upon 137 measures to be taken in favour of the minority, of which three essential measures still await implementation, furthermore, agreed solutions remain to be found to several basic claims that originated after 1969, and that, in view of internal developments which occurred in Italy, have an impact upon the effectiveness of the 1946 Agreement.
Over the last years, I was able to inform this Assembly that Italy had given proof of an increasing understanding of the aspirations of the South Tyrolean minority. During the last months, however, very little substantial progress towards bringing this controversy to a formal end was made.
There are many voices in Europe today calling for self-determination and increased regional autonomy. Therefore, it is all the more necessary to implement those last measures which I have just mentioned and which have been so often promised. If we take into consideration the profound changes that have occurred elsewhere in Europe, it should be possible, on the basis of the mutual confidence between Italy and Austria, which has grown stronger over the years, to create autonomy for South Tyrol and to secure it against any unilateral modification. Austria would then finally be able to certify to the United Nations that the controversy dealt with in the aforementioned resolutions has been resolved. This model for the protection of an ethnic group could serve as an inspiration for the settlement of similar problems, as has just been mentioned by the Minister for Foreign Affairs of Italy, Mr. Gianni de Michelis.
The new atmosphere of cooperation which we are witnessing in international relations, especially in East-West relations, offers additional opportunities for multilateral disarmament negotiations. Me have welcomed the initiatives taken this year in the field of chemical weapons. The unconditional renouncement of any use of chemical weapons upon entry into force of the chemical weapons convention will represent an important step towards the global abolition of this category of weapons. Austria has intensified its efforts with a view of contributing to the conclusion of the negotiations in Geneva by the middle of next year. In this context, I should like to reiterate that Austria would be pleased to be host to the organisation on the prohibition of chemical weapons. Conventional disarmament efforts will be globally effective only if the resulting excess stocks of conventional weapons do not enter the international market. Austria supports, therefore, the initiative taken by member States of the European Community to establish within the United Nations a register of conventional arms transfers, Austria stresses the non-discriminatory character of such registers. By contributing to confidence-building, such a register would also make for greater transparency in the international arms trade.
The concept of security has long transcended the narrow definitions of military security. Economic, social and environmental factors play an increasingly important role.
The United Nations Conference on Environment and Development is of eminent importance in this context. The acceptance of environmental considerations not only as a constraint but as a central objective of development will have a profound impact on our economies, energy use systems and economic relationships. It will, therefore, be helpful to concentrate on concrete proposals in the preparation of this conference. I am thinking, for instance, of our proposal made during the forty-fourth session of the General Assembly to send "Green Helmets" to intervene under a system of dispute prevention and settlement concerning the environment.
We understand the appeal of "returning to San Francisco" as an invitation to look store creatively at the basic provisions of the Charter of the United Nations.
The Secretariat plays an important catalytic role as the very soul and spirit of the world Organisation. I wish to pay a special tribute to the Secretary-General of the United Nations, Mr. Peres de Cuellar, who has most skilfully steered the United Nations to a central position in the community of nations.
The General Assembly would need a better scheduling and organization of its work, a reduction of its agenda and an improved institutional response to the growing need for the intersectoral and interdisciplinary analysis of issues. We highly appreciate President de Marco's initiatives in this respect and hope that they will be followed up. The Economic and Social Council has been the subject of reform efforts for a long time. Important improvements have been achieved. New opportunities may offer themselves for considering and monitoring the issue of "environment" and "development". Imaginative thinking and constructive policy will be required in the context of the Rio Conference.
In view of the challenge that man-made and natural disasters constitute to mankind, it is essential that the United Rations machinery be made store responsive to these needs. Austria is reviewing its own national structures in order to provide more effective support to United Nations operations.
Austria welcomes the enhanced role the United Nations has recently assumed in the area of social development, crime prevention and, above all, international drug control. Drug problems in particular afflict all members of the international community and all classes of society. Comprehensive and determined measures are required to combat this curse of modern society.
In order to facilitate a further extension of the United Nations activities in Vienna, Austria has decided to construct at its own expense additional office space in the Vienna International Centre for the use of the United Nations.
In conclusion, I should like to offer my congratulations and very best wishes to you, Mr. President. I am certain that under your able leadership the Assembly will accomplish its important deliberations most efficiently.
